DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted September 22, 2022.  Claims 1 – 3, 5, 8 – 9, and 12 – 14 are amended.  Claims 1 – 14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 14 is withdrawn based upon the amendment submitted September 22, 2022.

Claim Rejections - 35 USC § 102
The rejection of Claim(s) 1 – 2, 5 – 6, and 13 – 14 under 35 U.S.C. 102(a)(1) as 
are withdrawn based upon the amendment submitted September 22, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2, 5 – 6, and 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al., herein after Sato (U.S. Publication Number 2015/0095062 A1) in view of Roark (Roark, A., DVM. (2017, December 1). "You're Fired! When clients behave badly, sometimes the right thing to do is tell them goodbye - permanently. Today's Veterinary Business. Retrieved November 29, 2022, from https://todaysveterinarybusiness.com/youre-fired/).

Claim 1 (Currently Amended):  Sato teaches a medical care support device comprising: 
a memory (paragraph 35 discloses a random access memory, a read only memory, a semiconductor memory device such as a flash memory, or a storage device such as a hard disk drive; claim 11);
a display (paragraph 31 discloses a display unit; paragraph 34 discloses a display device that displays information output from the control unit); and
a processor coupled to the memory and the display (Figure 18; paragraph 32 discloses a processing unit that is connected to a network and performs data communication with other devices through the network; paragraph 92 discloses a computer that includes a central processing unit that receives and input of data from a user, and a display – the computer includes a RAM that temporarily stores various types of information and a hard disk device), the processor configured to:
store the precaution information in memory (Figure 1; paragraph 31 discloses an electronic medical record device that includes a communication unit, an input unit, a display unit, a storage unit, and a control unit; paragraph 35 discloses the storage unit includes the infected animal table and problem table and corresponds to a random access memory, a read only memory, a semiconductor memory device, or a storage device such as a hard disk drive; paragraph 42 discloses the control unit includes a reception unit, a display processing unit, a permission unit, and a registration unit, and corresponds to an integrated device such as an application specific device or a field programmable gate array, as well as a CPU or MPU); and 
output, to the display, a health management screen of the pet, on which a display region dedicated to the precaution information is provided (Figure 1; Figure 5 displays a medical record of the animal/pet including precaution information (notes); paragraph 31 discloses an electronic medical record device that includes a communication unit, an input unit, a display unit, a storage unit, and a control unit; paragraph 34 discloses the display unit is a display device that displays information output from the control unit; paragraph 47 discloses after displaying the infected animal selection screen, the reception unit receives selection of an infected animal from the input unit – after selection, the medical record number is identified and the information from that medical record is displayed).  
Sato fails to explicitly teach the following limitations met by Roark as cited:
receive precaution information including a precaution relating to handling of an owner of a pet as owner information (page 3 discloses types of abuse towards a veterinarian; page 5 discloses clients who frequently demand discounts on goods and services; page 6 discloses documenting an abuse incidents). 
Sato discloses an electronic medical record device that stores the medical condition or the observation about an infected animal, and stores the information indicating completion or incompletion of the animals’ treatment.  Roark discloses how, and when, to deal with abusive pet owners at a veterinary clinic.  It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Sato to further include different ideas/concepts to use to remove abusive clients from a veterinary practice as disclosed by Roark.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Sato in this way to smoothly, and with as little fallout as possible, cut ties with owners of veterinary patients (Roark:  page 7).

Claim 2 (Currently Amended): Sato and Roark teach the medical care support device according to claim 1.  Sato teaches a device wherein the processor is further configured to display the display region only in a case where there is an instruction to display the precaution information (paragraph 32 discloses a processing unit that is connected to a network and performs data communication with other devices through the network; paragraph 43 discloses a reception unit receives an input of a medical condition or an observation about an infected animal, where the input/observation is interpreted as “precaution information” such as physician/veterinarian notes; paragraph 92 discloses a computer that includes a central processing unit that receives and input of data from a user, and a display – the computer includes a RAM that temporarily stores various types of information and a hard disk device).  

Claim 5 (Currently Amended): Sato and Roark teach the medical care support device according to claim 1. Sato teaches a device wherein the processor (paragraph 32 discloses a processing unit that is connected to a network and performs data communication with other devices through the network; paragraph 92 discloses a computer that includes a central processing unit that receives and input of data from a user, and a display – the computer includes a RAM that temporarily stores various types of information and a hard disk device) is further configured to: 
receive pet information which is information relating to the pet (Figure 1; paragraph 37 discloses a medical record of an animal and includes the name of an owner; paragraph 43 discloses a reception unit that receives an input of a medical condition or an observation about an infected animal), 
perform control to store the owner information and the pet information in association with each other in the memory (Figure 1; paragraph 31 discloses an electronic medical record device that includes a communication unit, an input unit, a display unit, a storage unit, and a control unit; paragraph 35 discloses the storage unit includes the infected animal table and problem table and corresponds to a random access memory, a read only memory, a semiconductor memory device, or a storage device such as a hard disk drive; paragraph 37 discloses a medical record of an animal and includes the name of an owner; paragraph 42 discloses the control unit includes a reception unit, a display processing unit, a permission unit, and a registration unit, and corresponds to an integrated device such as an application specific device or a field programmable gate array, as well as a CPU or MPU), and 
display the owner information and the pet information on the health management screen (Figure 15 displays the owner and pet information on the display).  

Claim 6 (Original): Sato and Roark teach the medical care support device according to claim 5.  Sato teaches a device wherein the pet information includes medical record information of the pet (Figure 15; paragraph 37 discloses a medical record of an animal and includes the name of an owner).  

Claim 13 (Currently Amended): Sato teaches an operation method of a medical care support device comprising: 
a storage control step of performing control to store the precaution information (Figure 1; paragraph 31 discloses an electronic medical record device that includes a communication unit, an input unit, a display unit, a storage unit, and a control unit; paragraph 35 discloses the storage unit includes the infected animal table and problem table and corresponds to a random access memory, a read only memory, a semiconductor memory device, or a storage device such as a hard disk drive; paragraph 42 discloses the control unit includes a reception unit, a display processing unit, a permission unit, and a registration unit, and corresponds to an integrated device such as an application specific device or a field programmable gate array, as well as a CPU or MPU); and 
a screen output control step of performing control to output a health management screen of the pet, on which a display region dedicated to the precaution information is provided (Figure 1; Figure 5 displays a medical record of the animal/pet including precaution information (notes); paragraph 31 discloses an electronic medical record device that includes a communication unit, an input unit, a display unit, a storage unit, and a control unit; paragraph 34 discloses the display unit is a display device that displays information output from the control unit; paragraph 47 discloses after displaying the infected animal selection screen, the reception unit receives selection of an infected animal from the input unit – after selection, the medical record number is identified and the information from that medical record is displayed).  
Sato fails to explicitly teach the following limitations met by Roark as cited:
a reception step of receiving precaution information including a precaution relating to handling of an owner of a pet as owner information (page 3 discloses types of abuse towards a veterinarian; page 5 discloses clients who frequently demand discounts on goods and services; page 6 discloses documenting an abuse incidents).
The motivation to combine the teachings of Sato and Roark is discussed in the rejection of claim 1, and incorporated herein.

Claim 14 (Currently Amended): Sato teaches a non-transitory computer readable medium storing an operation program of a medical care support device that causes a computer to function as the following: 30 
a storage control unit that performs control to store the precaution information (Figure 1; paragraph 31 discloses an electronic medical record device that includes a communication unit, an input unit, a display unit, a storage unit, and a control unit; paragraph 35 discloses the storage unit includes the infected animal table and problem table and corresponds to a random access memory, a read only memory, a semiconductor memory device, or a storage device such as a hard disk drive; paragraph 42 discloses the control unit includes a reception unit, a display processing unit, a permission unit, and a registration unit, and corresponds to an integrated device such as an application specific device or a field programmable gate array, as well as a CPU or MPU); and 
a screen output control unit that performs control to output a health management screen of the pet, on which a display region dedicated to the precaution information is provided (Figure 1; Figure 5 displays a medical record of the animal/pet including precaution information (notes); paragraph 31 discloses an electronic medical record device that includes a communication unit, an input unit, a display unit, a storage unit, and a control unit; paragraph 34 discloses the display unit is a display device that displays information output from the control unit; paragraph 47 discloses after displaying the infected animal selection screen, the reception unit receives selection of an infected animal from the input unit – after selection, the medical record number is identified and the information from that medical record is displayed).
Sato fails to explicitly teach the following limitations met by Roark as cited:
a reception unit that receives precaution information including a precaution relating to handling of an owner of a pet as owner information (page 3 discloses types of abuse towards a veterinarian; page 5 discloses clients who frequently demand discounts on goods and services; page 6 discloses documenting an abuse incidents).
The motivation to combine the teachings of Sato and Roark is discussed in the rejection of claim 1, and incorporated herein.

Claim(s) 3 – 4, 7 – 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al., herein after Sato (U.S. Publication Number 2015/0095062 A1) in view of Roark (Roark, A., DVM. (2017, December 1). "You're Fired! When clients behave badly, sometimes the right thing to do is tell them goodbye - permanently. Today's Veterinary Business. Retrieved November 29, 2022, from https://todaysveterinarybusiness.com/youre-fired/) further in view of Lanatta et al., herein after Lanatta (U.S. Publication Number 11,317,059 B1).

Claim 3 (Currently Amended): Sato and Roark teach the medical care support device according to claim 2. 
Sato and Roark fail to explicitly teach the following limitations met by Lanatta as cited:
wherein the processor is further configured to display a mark indicating presence of the precaution information on the health management screen in a state where the display region is not displayed (Figure 1P; column 9, lines 21 – 26 discloses pet records may be accessed, displayed, reviewed, edited and appended using a vet practice management system, including receiving and saving notes produces by the practice management system; column 12, lines 4 – 16 discloses a confirmation message the integration server issues; column 13, lines 41 – 56 discloses a listing of the pet owner with highlighted or bolded (displaying a mark) text to show the pet owner and his/her messages are now being displayed). 
Sato discloses an electronic medical record device that stores the medical condition or the observation about an infected animal, and stores the information indicating completion or incompletion of the animals’ treatment.  It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Sato to further include a method and system for managing communications between a veterinarian and a pet owner via video communications, and integrating pet medical record access along with allowing a vet to view and annotate the records during the video consultation as disclosed by Lanatta.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Sato in this way to ease the stress on a pet and pet owner by eliminating the need for a pet to visit a brick and mortar veterinary clinic (Lanatta:  column 1, lines 19 – 38).

Claim 4 (Original): Sato and Roark teach the medical care support device according to claim 1. 
Sato and Roark fail to explicitly teach the following limitations met by Lanatta as cited:
wherein the precaution information is input (column 6, lines 19 – 26 discloses integrating pet medical records access along with allowing a vet to view as well as annotate pet medical records during a video consultation with the pet owner) by being selected from a plurality of options prepared in advance (Figure 2C and column 19, lines 6 – 12 discloses displaying time increments for video call billing and the rate per time increments indicating a plurality of options prepared in advance).  
The motivation to combine the teachings of Sato, Roark, and Lanatta is discussed in the rejection of claim 3, and incorporated herein.

Claim 7 (Original): Sato and Roark teach the medical care support device according to claim 5. 
Sato and Roark fail to explicitly teach the following limitations met by Lanatta as cited:
wherein the pet information includes character information of the pet (column 11, lines 10 – 18 discloses including physical characteristics of the animal in the pet’s medical record). 
The motivation to combine the teachings of Sato, Roark, and Lanatta is discussed in the rejection of claim 3, and incorporated herein.

Claim 8 (Currently Amended): Sato, Roark, and Lanatta teach the medical care support device according to claim 7. 
Sato and Roark fail to explicitly teach the following limitations met by Lanatta as cited:
wherein the processor is further configured to display the character information on the health management screen only in a case where there is an instruction to display the character information (column 11, lines 10 – 18 discloses including physical characteristics of the animal in the pet’s medical record).  
The motivation to combine the teachings of Sato, Roark, and Lanatta is discussed in the rejection of claim 3, and incorporated herein.

Claim 9 (Currently Amended): Sato, Roark, and Lanatta teach the medical care support device according to claim 7. 
Sato and Roark fail to explicitly teach the following limitations met by Lanatta as cited:
wherein the processor is further configured to display a transition in the character information on the health management screen (column 11, lines 10 – 18 discloses including physical characteristics of the animal in the pet’s medical record).  
The motivation to combine the teachings of Sato, Roark, and Lanatta is discussed in the rejection of claim 3, and incorporated herein.

Claim 12 (Currently Amended): Sato and Roark teach the medical care support device according to claim 1. 
Sato and Roark fail to explicitly teach the following limitations met by Lanatta as cited:
wherein there is a browsing restriction on the health management screen by authentication (column 2, lines 8 – 16 discloses permitting the pet owner with view only access to the pet medical records, indicating a browsing restriction), and 
wherein the processor is further configured to output the health management screen only in a case where the authentication is permitted (column 6, lines 19 – 26 discloses integrating pet medical records access along with allowing a vet to view as well as annotate pet medical records during a video consultation with the pet owner).  
The motivation to combine the teachings of Sato, Roark, and Lanatta is discussed in the rejection of claim 3, and incorporated herein.

Claim(s) 10 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al., herein after Sato (U.S. Publication Number 2015/0095062 A1) in view of Roark (Roark, A., DVM. (2017, December 1). "You're Fired! When clients behave badly, sometimes the right thing to do is tell them goodbye - permanently. Today's Veterinary Business. Retrieved November 29, 2022, from https://todaysveterinarybusiness.com/youre-fired/) further in view of Bramson et al., herein after Bramson (U.S. Publication Number 11,361,368 B2).

Claim 10 (Original): Sato and Roark teach the medical care support device according to claim 5. 
Sato and Roark fail to explicitly teach the following limitations met by Bramson as cited:
wherein the pet information includes breeding environment information of the pet (column 2, lines 25 – 31 discloses the breed of the pet and a set of attributes including a breed attribute; column 17, lines 31 – 63 discloses pet information, including breed, corresponding to the pet may be input into a client user device and transmitted).
Sato discloses an electronic medical record device that stores the medical condition or the observation about an infected animal, and stores the information indicating completion or incompletion of the animals’ treatment.  It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Sato to further include recommending pet products for pets based on the attributes of the pet as disclosed by Bramson.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Sato in this way by collecting relevant information about the attributes of pets that are relevant to dietary recommendations (Bramson:  column 1, lines 59 – 62).

Claim 11 (Original): Sato and Roark teach the medical care support device according to claim 5. 
Sato and Roark fail to explicitly teach the following limitations met by Bramson as cited:
wherein the pet information includes stress information of the pet (column 8, lines 37 – 44 discloses the platform may use audio of a pet to determine stress levels; column 9, lines 52 – 59 discloses gathering additional information important to care for a pet including changes in anxiety or stress).  
The motivation to combine the teachings of Sato, Roark, and Lanatta is discussed in the rejection of claim 10, and incorporated herein.

Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Rejections under 35 USC § 102 and 35 USC § 103
The Applicant argues Sato does not disclose receiving or storing precaution information relating to handling of an owner of a pet.  The Examiner respectfully submits new prior art has been cited referring to “precaution” information relating to a pet owner (see Roark).  Roark discloses various methods in dealing and/or confrontations with abusive pet owners at a veterinary clinic.  Thus, Applicant’s argument is moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.K.R/Examiner, Art Unit 3626    
                                                                                                                                                                                                    /ROBERT A SOREY/Primary Examiner, Art Unit 3626